                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGETTE G. PURNELL,                               Case No. 18-cv-01402-PJH (KAW)
                                   8                      Plaintiff,
                                                                                             ORDER DENYING MOTION TO STAY
                                   9                 v.
                                                                                             Re: Dkt. No. 145
                                  10     RUDOLPH AND SLETTEN INC.,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           On August 19, 2019, the Court granted Defendants’ request for an independent medical

                                  14   exam (“IME”). (Aug. 19, 2019 Ord., Dkt. No. 116.) The Court required that Plaintiff submit to

                                  15   an IME no later than 45 days from the date of the order, unless otherwise agreed to by the parties.

                                  16   (Id. at 4.)

                                  17           On September 9, 2019, Plaintiff filed a request for de novo review with the presiding

                                  18   judge. (Dkt. No. 133.) Plaintiff also filed a request for the undersigned to stay the August 19,

                                  19   2019 order until the presiding judge, Ninth Circuit, and United States Supreme Court review the

                                  20   decision. (Dkt. No. 132 at 2.) In support of the request, Plaintiff argues that “the order at issue

                                  21   flies in the face of common sense as plaintiff has consistently presented in multiple pleadings to

                                  22   this court on the matter of defendants’ IME, mainly attending such an examination without court

                                  23   appointed psyche Marcie Bastien . . . .” (Id.)

                                  24           On September 13, 2019, the Court denied Plaintiff’s motion to stay, finding that: “Plaintiff

                                  25   has not demonstrated good cause to grant a stay. Disagreement with the Court’s order is not an

                                  26   adequate reason to stay the order, particularly when Plaintiff offers no legal arguments as to how

                                  27   the Court erred.” (Dkt. No. 134 at 1.) On September 23, 2019, the presiding judge denied

                                  28   Plaintiff’s request for de novo review. (Dkt. No. 140.)
                                   1           On October 7, 2019, Plaintiff filed a second request to stay the August 19, 2019 order.

                                   2   (Dkt. No. 145.) The request was identical to the September 9, 2019 request, except that it was

                                   3   dated October 2, 2019. (Id. at 3.) Plaintiff also filed another request for de novo review with the

                                   4   presiding judge. (Dkt. No. 144.) Like her request to stay, the request for de novo review is

                                   5   identical to her prior request, other than the date.

                                   6           The Court DENIES Plaintiff’s motion to stay. Plaintiff does not demonstrate good cause

                                   7   to grant a stay, particularly when the presiding judge has already denied Plaintiff’s September 9,

                                   8   2019 request for de novo review. Further, if Plaintiff continues to fail to comply with the August

                                   9   19, 2019 order, the Court would consider granting a motion for the recommendation of

                                  10   terminating sanctions.

                                  11           IT IS SO ORDERED.

                                  12   Dated: October 16, 2019
Northern District of California
 United States District Court




                                                                                                  __________________________________
                                  13                                                              KANDIS A. WESTMORE
                                                                                                  United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                              2
